DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Request for Continued Examination filed on 03/15/2022.
Claims 45-58 have been amended. 
Claims 61 and 62 have been added.
Claims 59 and 60 have been cancelled.
Claims 6-9, 45-58 and 61-62 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain Zhang et al. (Pharm Res, 31, 579-592, 2014).
Zhang discloses synthesis of PEGylated and heparinized magnetic iron oxide nano-platform (DNPH) and its use for magnetic resonance imaging (MRI) and tumor targeting (abstract). Starch-coated magnetic iron oxide nanoparticles (D) were crosslinked, aminated and then simultaneously PEGylated and heparinized with different feed ratios of PEG and heparin (DNPH1-4). Protamine, a model cationic protein, was efficiently loaded onto DNPH3 with a maximum loading content of 26.4 ug/mg Fe (page 579).  After crosslinking and amination, the average particle size is from 143.8 ±3.8 nm. Briefly, 40 mg of PEG (20 kDa, MW) was dissolved by heating in 1 ml of DMSO. Heparin (5~40 mg) was then well-dissolved in 0.1 ml of DI H2O and diluted with 2 ml of DMSO containing well-dissolved EDC (6~48 mg), NHS (4~32 mg) and a catalytic amount of DMAP as well (Table I). After incubation at 40°C for 20 min, the heparin-activated mixture was mixed with above-prepared PEG solution and immediately added to 2 ml of DNP suspension (in DMSO, 40 mg Fe/ml). The reaction mixture was further incubated at 40°C with shaking for 2 h. This D-based, aminated, PEGylated and heparin conjugated MNP (DNPH) product was purified and concentrated by centrifugation (15,000 rounds per minute (r.p.m.)× 15 min) and washed with DI H2O for five times (page 581 AND Fig 1). The cationic protamine was loaded onto the anionic surface of DNPH3 or DNPH4 via charge interaction. Briefly, 0–120 μg of protamine was well dissolved in DI H2O and added to DNPH suspension (in DIH2O, containing 1 mg Fe) with a total volume of 1.0 ml. This mixture solution was incubated at 4°C for 2 h with gentle shaking. The unbound protamine was then removed by centrifugation (15,000 r.p.m. × 15 min) and washed with DI H2O for three times. All the supernatants were collected and the amount of unbound protamine was quantitatively measured using BCA protein assay (would read on composition comprising no or substantially no unbound heparin, protamine, or iron-based imaging agent) (page 582). Additional disclosure includes that the multifunctional DNPH platform (DNPH3) showed great resistance against high speed centrifugation, long plasma circulation time (half-life, 9.37 h) and high protamine loading content (24.9 μg protamine/mg Fe, DNPH3). The binding of DNPH for cationic protamine is simple, efficient and stable. The magnetic targeting behaviors of DNPH were visually confirmed by MRI and quantitatively measured by ESR analysis and these promising results encourage us to load a therapeutic protein to DNPH for cancer treatment purpose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9, 45-58 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Jain Zhang et al. (Pharm Res, 31, 579-592, 2014) in view of Kyuri Lee et al. (Biomaterials, 31, 6530-6536, 2010) Mya S Thu et al. (Nature Medicine, 18(3), 463-467, 2012) and Mathiowitz et al.,(US7,029,700). 	Zhang discloses synthesis of PEGylated and heparinized magnetic iron oxide nano-platform (DNPH) and its use for magnetic resonance imaging (MRI) and tumor targeting (abstract). Starch-coated magnetic iron oxide nanoparticles (D) were crosslinked, aminated and then simultaneously PEGylated and heparinized with different feed ratios of PEG and heparin (DNPH1-4). Protamine, a model cationic protein, was efficiently loaded onto DNPH3 with a maximum loading content of 26.4 ug/mg Fe (page 579).  After crosslinking and amination, the average particle size is from 143.8 ±3.8 nm. Briefly, 40 mg of PEG (20 kDa, MW) was dissolved by heating in 1 ml of DMSO. Heparin (5~40 mg) was then well-dissolved in 0.1 ml of DI H2O and diluted with 2 ml of DMSO containing well-dissolved EDC (6~48 mg), NHS (4~32 mg) and a catalytic amount of DMAP as well (Table I). After incubation at 40°C for 20 min, the heparin-activated mixture was mixed with above-prepared PEG solution and immediately added to 2 ml of DNP suspension (in DMSO, 40 mg Fe/ml). The reaction mixture was further incubated at 40°C with shaking for 2 h. This D-based, aminated, PEGylated and heparin conjugated MNP (DNPH) product was purified and concentrated by centrifugation (15,000 rounds per minute (r.p.m.) × 15 min) and washed with DI H2O for five times (page 581 AND Fig 1). The cationic protamine was loaded onto the anionic surface of DNPH3 or DNPH4 via charge interaction. Briefly, 0–120 μg of protamine was well dissolved in DI H2O and added to DNPH suspension (in DIH2O, containing 1 mg Fe) with a total volume of 1.0 ml. This mixture solution was incubated at 4°C for 2 h with gentle shaking. The unbound protamine was then removed by centrifugation (15,000 r.p.m. × 15 min) and washed with DI H2O for three times. All the supernatants were collected and the amount of unbound protamine was quantitatively measured using BCA protein assay (would read on composition comprising no or substantially no unbound heparin, protamine, or iron-based imaging agent) (page 582). Additional disclosure includes that the multifunctional DNPH platform (DNPH3) showed great resistance against high speed centrifugation, long plasma circulation time (half-life, 9.37 h) and high protamine loading content (24.9 μg protamine/mg Fe, DNPH3). The binding of DNPH for cationic protamine is simple, efficient and stable. The magnetic targeting behaviors of DNPH were visually confirmed by MRI and quantitatively measured by ESR analysis and these promising results encourage us to load a therapeutic protein to DNPH for cancer treatment purpose.
Zhang fails to disclose imaging contrast agent and an iron-based imaging agent ferumoxytol in the composition.
Lee discloses heparin immobilized, multifunctional gold nanoparticles (AuNPs) as a new class of theragnostic nanomaterials for metastatic cancer cell imaging and apoptosis. AuNPs were surface modified with fluorescent dye labeled heparin molecules to detect a metastatic stage of cancer cells that over-express heparin-degrading enzymes (abstract). Fluorescent dye labeled heparin was immobilized on the surface of AuNPs via gold-thiol interaction for achieving the FRET (Fig.1). Additional disclosure includes that the heparin immobilized AuNPs exhibited enhanced fluorescence signals by specific cleavage of heparin molecules from the surface of AuNPs by heparinase or heparanase secreted from metastatic cancer cells. In addition, heparin immobilized AuNPs that were additionally tethered with RGD peptides on the surface demonstrated highly specific apoptotic.
Mya discloses a straightforward magnetic cell labeling by administering a combination of ferumoxytol, heparin and protamine (HPF) to form self-assembling nanocomplexes that effectively label cells for in vivo magnetic resonance imaging (abstract). The HPF nanocomplexes show ferumoxytol as electron-dense iron nanoparticles of approximately 150-200 nm in diameter (Fig. 1b,c) and average iron content per cell 2.12+ 0.11 pg (page 463). Heparin, protamine and ferumoxytol are routinely used for specific clinical indications and the HPF nanocomplexes have similar biochemical properties to SPIONs, which have been shown to label cells and biodegrade through the iron metabolic pathway. Additional disclosure includes that one of the main advantages of complexing ferumoxytol with heparin and protamine to label cells is that these drugs are used clinically; therefore, extensive safety testing of the drugs should not be necessary, and the time required for evaluating HPF for an investigative new drug application should be shortened.
With respect to lyophilized or frozen composition, Mathiowitz discloses an improved method for making dry, micronized particles of agents, e.g., drugs or other molecules (abstract). The process includes, dissolving the drug material in an effective amount of a solvent, to form a solution; dissolving or dispersing the agent in the solution to form a mixture; freezing the mixture; and drying by vacuum the mixture to form dry micronized particles of an agent or drug. The micronization in this process occurs directly in a macromolecular matrix and hardening of the particles of agent by solvent removal takes place by lyophilization of the bulk matrix, which stabilizes the drug particles during hardening and prevents coalescence, thereby resulting in smaller final drug particles.
	It would have been obvious to one of ordinary skill in the art at the time the invention made to incorporate fluorescent dye molecule into Zhang’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Lee teaches that activities for selective cancer cells over-expressing RGD receptors on the membrane, revealing that the heparin immobilized AuNPs exhibited enhanced fluorescence signals by specific cleavage of heparin molecules from the surface of AuNPs by heparinase or heparanase secreted from metastatic cancer cells. In addition, heparin immobilized AuNPs that were additionally tethered with RGD peptides on the surface demonstrated highly specific apoptotic (abstract) and reasonably would have expected success because the heparin immobilized AuNPs can be usefully exploited for optical imaging agents for metastatic tumors as well as therapeutic cancer treatment.
It would have been obvious to one of ordinary skill in the art at the time the invention made to incorporate contrast agent ferumoxytol into Zhang’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Mya teaches that ferumoxytol is the only intravenous FDA-approved USPIO nanoparticle preparation that could be used to magnetically label and monitor the temporal spatial migration of unfused or implanted cells by MRI and reasonably would have expected success because advantages of complexing ferumoxytol with heparin and protamine to label cells was that they were clinically used, therefore, extensive safety testing of the drugs should not be necessary and the time required for evaluating HPF for an investigative new drug application shortened. 
It would have been obvious to one of ordinary skill in the art at the invention to incorporate the method of lyophilization into Mya’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because lyophilization process stabilizes the drug particles during hardening and prevents coalescence, thereby resulting in smaller final drug particles and reasonably would have expected success because the process yields microparticles having well defined, predictable properties, which is particularly critical in drug delivery applications.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618